ACCEPTED
                                                                                        14-14-00251-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 11/25/2015 12:03:02 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                        NO. 14-14-00251-CV
__________________________________________________________________
                                                           FILED IN
                                                   14th COURT OF APPEALS
                   IN THE COURT OF APPEALS              HOUSTON, TEXAS
           FOR THE FOURTEENTH DISTRICT OF TEXAS    11/25/2015 12:03:02 PM
                       AT HOUSTON, TEXAS            CHRISTOPHER A. PRINE
                                                            Clerk
__________________________________________________________________

                NHH-CANAL STREET APARTMENTS, INC.,
                 A TEXAS NON-PROFIT CORPORATION
                             Appellant
                                V.

           HARRIS COUNTY APPRAISAL DISTRICT AND
   HARRIS COUNTY APPRAISAL DISTRICT APPRAISAL REVIEW
                             BOARD
                             Appellees
__________________________________________________________________

 On Appeal from the 295TH Judicial District Court of Harris County, Texas;
                         Cause No. 2010-68486
                 Honorable Caroline E. Baker, Presiding


                  MOTION TO EXTEND TIME TO FILE
                 APPELLEE’S MOTION FOR REHEARING


TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Pursuant to Rules 10.5(b) and 49.8 of the Texas Rules of Appellate Procedure,

Appellee, Harris County Appraisal District, files this Motion to Extend Time to File

Appellee’s Motion for Rehearing, and in support thereof would respectfully show the

following:
      A.    Appellee’s Motion for Rehearing is due to be filed on or before Friday,

            December 4, 2015.

      B.    Appellee requests a 7 day extension of time to file its brief, which, if

            granted, would make the brief due on or before Friday, December 11,

            2015.

      C.    The undersigned will be traveling for the Thanksgiving holiday, as will

            other attorneys in this firm who have worked on the case. In addition,

            some constituents of the Appellee are unavailable due to the holiday.

      D.    This extension is requested not for delay, but in order to allow

            Appellee’s counsel sufficient time to complete the motion.

      E.    This is Appellee’s first request for an extension of time to file this

            Motion for Rehearing.

      F.    Counsel for Appellant has been contacted and is not opposed to this

            request, as set forth in the certificate of conference.

      WHEREFORE, PREMISES CONSIDERED, Appellee respectfully requests

that this Court grant this Motion to Extend Time for Filing Appellee’s Motion for

Rehearing and set the deadline for filing the motion on Friday, December 11, 2015.




                                           2
                                              Respectfully submitted,

                                              OLSON & OLSON, L.L.P.

                                        By:   /s/ Eric C. Farrar
                                              Eric C. Farrar
                                              State Bar No. 24036549
                                              efarrar@olsonllp.com
                                              Wortham Tower, Suite 600
                                              2727 Allen Parkway
                                              Houston, Texas 77019
                                              (713) 533-3800 – Phone
                                              (713) 533-3888 – Fax
                                              ATTORNEYS FOR APPELLEE
                                              HARRIS COUNTY APPRAISAL
                                              DISTRICT

                      CERTIFICATE OF CONFERENCE

      Appellee’s counsel contacted counsel for Appellant on November 24, 2015,

and counsel is unopposed to this request to extend time for Appellee to file its Motion

for Rehearing.


                                              /s/ Eric C. Farrar
                                              Eric C. Farrar




                                          3
                        CERTIFICATE OF SERVICE

      I hereby certify that on November 24, 2015 a true and correct copy of the

foregoing Motion to Extend Time to File Appellee’s Motion for Rehearing was

served via:

J. Eric Pardue                             CMRRR #
Pat Mizell                                 Facsimile No. (713) 758-2346
Glen Rosenbaum                             Hand Delivery
Vinson & Elkins, LLP                       U.S.P.S.
1001 Fannin Street, Suite 2500             E-mail:
Houston, Texas 77002-6760                  E-Service


Gwen J. Samora                             CMRRR #
The Samora Law Firm                        Facsimile No.
4210 Oberlin Street                        Hand Delivery
Houston, Texas 77005                       U.S.P.S.
                                           E-mail:
                                           E-Service


                                          /s/ Eric C. Farrar
                                          Eric C. Farrar




                                      4